Name: 2008/635/EC: Commission Decision of 22 July 2008 on imports of semen, ova and embryos of the ovine and caprine species into the Community as regards lists of third countries and of semen collection centres and embryo collection teams, and certification requirements (notified under document number C(2008) 3625) (Text with EEA relevance)
 Type: Decision
 Subject Matter: health;  tariff policy;  means of agricultural production;  cooperation policy;  agricultural policy;  agricultural activity
 Date Published: 2008-08-02

 2.8.2008 EN Official Journal of the European Union L 206/17 COMMISSION DECISION of 22 July 2008 on imports of semen, ova and embryos of the ovine and caprine species into the Community as regards lists of third countries and of semen collection centres and embryo collection teams, and certification requirements (notified under document number C(2008) 3625) (Text with EEA relevance) (2008/635/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular Article 17(2)(b), Article 17(3), the first indent of Article 18(1), and the introductory phrase and point (b) of Article 19 thereof, Whereas: (1) Directive 92/65/EEC lays down the animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to the animal health requirements laid down in the specific Community acts referred to therein. It also provides for the establishment of a list of those third countries or parts of third countries, able to provide guarantees equivalent to those provided for in Chapter II therein, from which Member States may import semen, ova and embryos of the ovine and caprine species. (2) Directive 92/65/EEC also provides for the establishment of a list of semen and embryo collection centres in third countries, for which those third countries are able to give the guarantees referred to in Article 11 of that Directive. (3) However, as regards collection centres for ova and embryos of the ovine and caprine species, for the sake of consistency of Community legislation, and taking into account international nomenclature, it is more appropriate to use the term embryo collection teams instead of collection centres in that case. (4) Directive 92/65/EEC provides that semen, ova and embryos of the ovine and caprine species to be imported into the Community are to be accompanied by health certificates, models of which are to be established in accordance with that Directive. (5) Directive 92/65/EEC also provides for the establishment of the specific animal health requirements or guarantees equivalent to those provided for in that Directive, for imports into the Community of semen, ova and embryos of the ovine and caprine species. (6) Commission Decision 94/63/EC of 31 January 1994 drawing up a list of third countries from which Member States authorise imports of semen, ova and embryos of the ovine and caprine species and ova and embryos of the porcine species (2) provides that Member States are to authorise imports of semen, ova and embryos of the ovine and caprine species from the third countries appearing in the list in the Annex to Council Decision 79/542/EEC (3), from which imports of live animals of the ovine and caprine species are authorised. (7) Decision 94/63/EC has now been repealed by Commission Decision 2008/636/EC (4). (8) Accordingly, a list of third countries from which Member States are to authorise imports of semen, ova and embryos of the ovine and caprine species should be established by this Decision. (9) The lists of semen collection centres and embryo collection teams from which Member States are to authorise imports of semen, ova and embryos of the ovine and caprine species, originating in third countries, should also be established by this Decision. (10) Article 17(3) of Directive 92/65/EEC provides for the procedure of amendments to the lists of semen collection centres and embryo collection teams from which Member States are to authorise the imports of semen, ova and embryos of the ovine and caprine species. The amended lists are to be published on the website of the Commission (5). (11) In the interests of consistency of Community legislation, the requirements governing intra-Community trade in ovine and caprine animals for breeding, and the specific test regimes for those animals, set out in Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (6), should be taken into account in the model health certificate for imports of semen of the ovine and caprine species set out in this Decision. (12) The animal health conditions for the importation into the Community of animals of the ovine and caprine species intended for breeding are laid down in Decision 79/542/EEC. Those requirements should also be taken into account in the model health certificate for imports of semen of the ovine and caprine species set out in this Decision. (13) Certain infectious diseases of animals of the ovine and caprine species are transmissible via semen. Therefore, particular animal health tests identifying such diseases must be carried out according to specific test programmes reflecting the movements of the donors prior to, and during, the period of semen collection. Those tests and test programmes should be in line with international standards and therefore indicated in the model health certificate for imports of semen of the ovine and caprine species set out in this Decision. (14) Account should also be taken of the provisions of Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (7) and of Commission Regulation (EC) No 546/2006 of 31 March 2006 implementing Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards national scrapie control programmes and additional guarantees and derogating from certain requirements of Decision 2003/100/EC and repealing Regulation (EC) No 1874/2003 (8). (15) Sanitary conditions for the collection, processing, storage and transport of ova and embryos and the health conditions applied to donor females are laid down in Chapters III and IV of Annex D to Directive 92/65/EEC. However, it is necessary to provide for additional guarantees, in particular as regards the official veterinary supervision of embryo collection teams in this Decision. (16) In the interests of clarity of Community legislation, it is appropriate to set out in this Decision a list of third countries and approved semen collection centres from which Member States are to authorise imports into the Community of semen of the ovine and caprine species, a list of third countries and approved embryo collection teams from which Member States are to authorise imports into the Community of ova and embryos of those species, and the certification requirements relating to such imports in order to gather all these requirements under a single act. (17) In the application of the present Decision, account should be taken of the specific certification requirements provided for in point 7(b) of Chapter IX(B) of Appendix 2 of Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (9), as approved by Decision 2002/309/EC, Euratom of the Council, and of the Commission as regards the Agreement on scientific and technological cooperation, of 4 April 2002 on the conclusion of seven Agreements with the Swiss Confederation (10). Therefore, for consignments of semen, ova or embryos of ovine or caprine species from Switzerland to the Community, the certificates provided for in Commission Decision 95/388/EC of 19 September 1995 determining the specimen certificate for intra-Community trade in semen, ova and embryos of the ovine and caprine species (11) should apply, as adopted in accordance with that Decision. (18) In application of the present Decision, account should be taken of the specific certification requirements and model health attestations which may be laid down in accordance with the Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products (12), as approved by Council Decision 1999/201/EC (13). (19) In application of the present Decision, account should also be taken of the specific certification requirements and model health attestations which may be laid down in accordance with the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (14), as approved by Council Decision 97/132/EC (15). (20) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Imports of semen The Member States shall authorise imports of semen of the ovine and caprine species, collected in a third country and in an approved semen collection centre, listed in Annex I, and complying with the animal health requirements set out in the model health certificate in Annex II. Article 2 Imports of ova and embryos The Member States shall authorise imports of ova and embryos of the ovine and caprine species, collected in a third country and by an approved embryo collection team, listed in Annex III, and complying with the animal health requirements set out in the model health certificate in Annex IV. Article 3 Applicability This Decision shall apply from 1 September 2008. Article 4 Addressees This Decision is addressed to the Member States. Done at Brussels, 22 July 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Commission Decision 2007/265/EC (OJ L 114, 1.5.2007, p. 17). (2) OJ L 28, 2.2.1994, p. 47. Decision as last amended by Decision 2004/211/EC (OJ L 73, 11.3.2004, p. 1). (3) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Commission Decision 2008/61/EC (OJ L 15, 18.1.2008, p. 33). (4) See page 32 of this Official Journal. (5) http://circa.europa.eu/irc/sanco/vets/info/data/semen/semen.html (6) OJ L 46, 19.2.1991, p. 19. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (7) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 571/2008 (OJ L 161, 20.6.2008, p. 4). (8) OJ L 94, 1.4.2006, p. 28. (9) OJ L 114, 30.4.2002, p. 132. (10) OJ L 114, 30.4.2002, p. 1. (11) OJ L 234, 3.10.1995, p. 30. Decision as amended by Decision 2005/43/EC (OJ L 20, 22.1.2005, p. 34). (12) OJ L 71, 18.3.1999, p. 3. (13) OJ L 71, 18.3.1999, p. 1. (14) OJ L 57, 26.2.1997, p. 5. (15) OJ L 57, 26.2.1997, p. 4. Decision as amended by Decision 1999/837/EC (OJ L 332, 23.12.1999, p. 1). ANNEX I List of third countries and approved semen collection centres from which Member States are to authorise imports of semen of the ovine and caprine species ISO code Name of the third country Approval number of the centre Name of the centre Address of the centre Date of approval of the centre Remarks Description of the territory (if appropriate) Additional guarantees AU Australia The additional guarantees as regards testing set out in points II.4.8 and II.4.9 of the certificate in Annex II are compulsory. CA Canada Territory as described in Part 1 of Annex I to Decision 79/542/EEC (as last amended). The additional guarantee as regards testing set out in point II.4.8 of the certificate in Annex II is compulsory. CH Switzerland CL Chile GL Greenland HR Croatia IS Iceland NZ New Zealand PM Saint Pierre and Miquelon US United States The additional guarantee as regards testing set out in point II.4.8 of the certificate in Annex II is compulsory. (a) Health certificates shall be produced by the exporting country, based on the model appearing in Annex II. They shall contain, in the numbered order that appears in the model, the attestations that are required for any third country and, as the case may be, those supplementary guarantees that are required for the exporting third country as indicated in Annex I. If so requested by the EU Member State of destination, the additional certification requirements shall be also incorporated in the original form of the health certificate. (b) The original of each certificate shall consist of a single page, both sides, or, where more text is required; it shall be in such a form that all pages needed are part of an integrated whole and indivisible. (c) It shall be drawn up in at least one of the official languages of the EU Member State in which the inspection at the border post shall be carried out and of the EU Member State of destination. However, these Member States may allow another Community language instead of their own, accompanied, if necessary, by an official translation. (d) If for reasons of identification of the items of the consignment (schedule in point I.28 of the model of certificate), additional pages are attached to the certificate, these pages shall also be considered as forming part of the original of the certificate by the application of the signature and stamp of the certifying official veterinarian, on each of the pages. (e) When the certificate, including additional schedules referred to in (d), comprises more than one page, each page shall be numbered  (page number) of (total number of pages)  on its bottom and shall bear the code number of the certificate that has been designated by the competent authority on its top. (f) The original of the certificate must be completed and signed by an official veterinarian the last working day prior to loading of the consignment for exportation to the Community. In doing so, the competent authorities of the exporting country shall ensure that principles of certification equivalent to those laid down in Council Directive 96/93/EC are followed. The colour of the signature shall be different to that of the printing. The same rule applies to stamps other than those embossed or watermarked. (g) The original of the certificate must accompany the consignment until it reaches the EU border inspection post. (h) The certificate shall be valid for 10 days from the date of issuing. In the case of transport by ship the time of validity is prolonged by the time of the trip in the ship. (i) Semen and ova/embryos shall not be transported in the same container together with other semen and ova/embryos that, either is/are not destined for the European Community, or is/are of a lower health status. (j) During its transport to the European Community, the container shall remain closed and the seal shall not be broken. (k) The certificate reference number referred to in Boxes I.2 and II.a. must be issued by the competent authority. ANNEX II Model health certificate for import of semen of the ovine and caprine species ANNEX III List of third countries and approved embryo collection teams from which Member States are to authorise imports of ova and embryos of the ovine and caprine species ISO code Name of the third country Approval number of the team Name of the team Address of the team Date of approval of the team Remarks Description of the territory (if appropriate) Additional guarantees AU Australia The additional guarantees as regards testing set out in points II.5.1 and II.5.2 of the certificate in Annex IV are compulsory. CA Canada Territory as described in Part 1 of Annex I to Decision 79/542/EEC The additional guarantee as regards testing set out in point II.5.2 of the certificate in Annex IV is compulsory. CH Switzerland CL Chile GL Greenland HR Croatia IS Iceland NZ New Zealand PM Saint Pierre and Miquelon US United States The additional guarantee as regards testing set out in point II.5.2 of the certificate in Annex IV is compulsory. (a) Health certificates shall be produced by the exporting country, based on the model appearing in Annex IV. They shall contain, in the numbered order that appears in the model, the attestations that are required for any third country and, as the case may be, those supplementary guarantees that are required for the exporting third country as indicated in Annex III. If so requested by the EU Member State of destination, the additional certification requirements shall be also incorporated in the original form of the health certificate. (b) The original of each certificate shall consist of a single page, both sides, or, where more text is required; it shall be in such a form that all pages needed are part of an integrated whole and indivisible. (c) It shall be drawn up in at least one of the official languages of the EU Member State in which the inspection at the border post shall be carried out and of the EU Member State of destination. However, these Member States may allow another Community language instead of their own, accompanied, if necessary, by an official translation. (d) If for reasons of identification of the items of the consignment (schedule in point I.28 of the model of certificate), additional pages are attached to the certificate, these pages shall also be considered as forming part of the original of the certificate by the application of the signature and stamp of the certifying official veterinarian, on each of the pages. (e) When the certificate, including additional schedules referred to in (d), comprises more than one page, each page shall be numbered  (page number) of (total number of pages)  on its bottom and shall bear the code number of the certificate that has been designated by the competent authority on its top. (f) The original of the certificate must be completed and signed by an official veterinarian the last working day prior to loading of the consignment for exportation to the Community. In doing so, the competent authorities of the exporting country shall ensure that principles of certification equivalent to those laid down in Council Directive 96/93/EC are followed. The colour of the signature shall be different to that of the printing. The same rule applies to stamps other than those embossed or watermarked. (g) The original of the certificate must accompany the consignment until it reaches the EU border inspection post. (h) The certificate shall be valid for 10 days from the date of issuing. In the case of transport by ship the time of validity is prolonged by the time of the trip in the ship. (i) Ova/embryos and semen shall not be transported together in the same container with other ova/embryos and semen that, either are/is not destined for the European Community, or are/is of a lower health status. (j) During its transport to the European Community, the container shall remain closed and the seal shall not be broken. (k) The certificate reference number referred to in Boxes I.2 and II.a must be issued by the competent authority. ANNEX IV Model health certificate for import of ova and embryos of the ovine and caprine species